Case 2:13-cr-00083-JDC-PJH Document 74 Filed 12/01/20 Page 1 of 4 PageID #: 244




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA                          CASE NO. 2:13-CR-00083-01

 VERSUS                                            JUDGE JAMES D. CAIN, JR.

 TIMOTHY KELLY (01)                                MAGISTRATE JUDGE HANNA


                               MEMORANDUM RULING

        Before the court is a Motion for Compassionate Release [doc. 69] filed by defendant

 Timothy Kelly, who is currently serving a term of imprisonment pursuant to a judgment of

 this court. The government opposes the motion. Doc. 71.

                                              I.
                                       BACKGROUND

        Mr. Kelly is serving a term of imprisonment of 151 months, following his conviction

 in this matter of using a facility in interstate commerce to attempt to coerce a minor to

 engage in criminal sexual acts. Docs. 62, 64. The sentence runs concurrently with the term

 of 120 months he received in another case in this court for possession of child pornography.

 See United States v. Kelly, No. 2:15-cr-0006, doc. 11 (W.D. La. May 29, 2015). He has

 been in federal custody since April 23, 2014. Id. According to the BOP Inmate Locator,

 his anticipated release date is December 12, 2023.

        Mr. Kelly applied for compassionate release with his warden in order to care for his

 elderly mother. Doc. 71, att. 1. The warden rejected the request, writing that it had been

 reviewed under BOP Program Statement 5050.50 and that care of an elderly parent was
Case 2:13-cr-00083-JDC-PJH Document 74 Filed 12/01/20 Page 2 of 4 PageID #: 245




 not grounds for release under those provisions. Id. Mr. Kelly then submitted his request to

 this court, requesting compassionate release or transfer to a prison closer to his family.

 Doc. 69. The government opposes the motion, arguing that he does not meet any grounds

 for compassionate release and that the court lacks authority to order his transfer to another

 BOP facility. Doc. 71.

                                              II.
                                    LAW & APPLICATION

    I.      Compassionate Release

         A sentence of imprisonment may only be modified by the district court in limited

 circumstances. Dillon v. United States, 560 U.S. 817, 825 (2010). The court may reduce a

 term of imprisonment for “extraordinary and compelling reasons” so long as they are

 “consistent with applicable policy statements issued by the Sentencing Commission.” 18

 U.S.C. § 3582(c)(1)(A). Following passage of the First Step Act in 2018, inmates may use

 this provision to directly petition the court for compassionate release. The court may only

 act, however, “upon motion of the Director of the Bureau of Prisons, or upon motion of the

 defendant after the defendant has fully exhausted all administrative rights to appeal a

 failure of the Bureau of Prisons to bring a motion on [his] behalf or the lapse of 30 days

 from the receipt of such a request . . . whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

 Accordingly, the inmate is required to exhaust his administrative remedies with the BOP

 before bringing such a request to the court and exhaustion is a jurisdictional prerequisite

 for the court’s ability to grant relief. See, e.g., United States v. Johnson, 2020 WL 1663360,
Case 2:13-cr-00083-JDC-PJH Document 74 Filed 12/01/20 Page 3 of 4 PageID #: 246




 at *3–*6 (D. Md. Apr. 3, 2020); United States v. Koons, 2020 WL 1940570 (W.D. La. Apr.

 21, 2020).

        The government shows that Mr. Kelly filed his request for compassionate release at

 FCI Fort Dix, where he was then incarcerated, and that the request was denied on the

 merits. See doc. 71, att. 1. Accordingly, the request is exhausted and the court may now

 consider Mr. Kelly’s motion.

        The only family circumstances qualifying as grounds for compassionate release are

 (1) death or incapacitation of the caregiver of the defendant’s minor children and (2)

 incapacitation of the defendant’s spouse or registered partner where the defendant would

 be the only available caregiver. See U.S.S.G. § 1B1.13, p.s., comment. Numerous courts

 have already held that care of an elderly parent cannot fit within these circumstances, nor

 is it an extraordinary circumstance justifying an exception. See United States v. Crandle,

 2020 WL 2188865, at *3 n. 27 (M.D. La. May 6, 2020) (collecting cases). Accordingly,

 Mr. Kelly can show no error to the warden’s determination and the court need not reach

 the government’s argument that his release should also be denied for safety reasons under

 18 U.S.C. § 3553(a).

        B. Transfer Request

        In the alternative, Mr. Kelly requests that he be transferred to a facility closer to his

 family. The BOP has exclusive authority to determine where a prisoner is housed. 18

 U.S.C. § 3621(b). Aside from its ability to issue a non-binding recommendation at the time

 of sentencing, this court has no jurisdiction over matters concerning the transfer of federal

 inmates. Accordingly, this request is likewise denied.
Case 2:13-cr-00083-JDC-PJH Document 74 Filed 12/01/20 Page 4 of 4 PageID #: 247




                                       III.
                                    CONCLUSION

       For the reasons stated above the Motion for Compassionate Release [doc. 69] is

 DENIED.

       THUS DONE AND SIGNED in Chambers on this 1st day of December, 2020.



                  _________________________________________
                             JAMES D. CAIN, JR.
                      UNITED STATES DISTRICT JUDGE
